DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/493,635 filed on 09/12/2019 is a 371 of PCT/JP2017/013411 filed on 03/30/2017.  This application claims no foreign priority.

Response to Amendment
This office action is in response to Amendments submitted on 08/18/2021 wherein claims 1-7 and 9-21 are pending and ready for examination.  Claims 14-21 are newly added and claim 8 was previously canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, applicant uses the phrase “based on information on whether some of the plurality of the processing sections temporally change similarly which is obtained from the data.”  Examiner is unclear as to the meaning of this phrase.  Explanations are requested.
	Claim 21 has been examined based on the merits as best understood.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (hereinafter Sharma) U.S. Pub. No. 2013/0110425 A1 in view of Kitajima et al., (hereinafter Kitajima), U.S. Pub. No. 2015/0134281 A1 in view of Bell et al. (hereinafter Bell), U.S. Pat. No. 8779927 B2.
		
Regarding independent claim 1 Sharma teaches:
	A phase group estimation device (Sharma, abstract), comprising: 
(Sharma, fig 3, ¶ 0023, Sharma shows, in fig. 3, a system with controller and memory for acquiring data and a PLS (power line server) that is a computer system that would inherently include a processor and memory for acquiring and storing data.  The PLS interacts with “user devices” which reads on “measuring device” and includes a voltage reading (¶ 0023)); 
	the voltage of the first distribution line is obtained by converting a voltage of the second distribution line that is a high-voltage distribution line by a pole-mounted transformer  (Sharma, fig 1, ¶ 0020-¶ 0021, Sharma teaches different types of transformers including “pole top transformers” (¶ 0020).  Sharma also teaches “Transformers are used to convert between the respective voltage portions” and that the “Transformers have a primary side for connection to a first voltage (e.g., the MV section) and a secondary side for out-putting another (usually lower) voltage (e.g., the LV section)” (¶ 0020) where the “MV section” reads on the “second distribution line that is a high-voltage distribution line” and the “LV section” reads on “the first distribution line” and the “pole top convertor” converts the voltage of the “MV section” to the voltage of the “LV section”), and 
	Sharma does not teach:
	a storage to store equipment information indicating a correspondence between the measuring device and an instrument connected to the first distribution line corresponding to the measuring device and connected to a second distribution line; and
	a phase group estimator to classify processing sections into phase groups based on the equipment information and the data, each of the processing sections being a section 
	the phase group estimator classifies the processing sections into the phase groups without using a voltage measurement in the second distribution line,
	the data include an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device,
	the phase group estimator classifies the processing sections into the phase groups based on information indicating a time of occurrence of the event.
	Kitajima teaches:
	a storage to store equipment information indicating a correspondence between the measuring device and an instrument connected to the first distribution line corresponding to the measuring device and connected to a second distribution line (Kitajima, fig 1, fig 3, fig 4, fig 5, fig 6, ¶ 0023-¶ 0024, ¶ 0073-¶ 0074, ¶ 0081-¶ 0082, Kitajima in fig 4 depicts “a non-volatile storage section (46) (¶ 0073) for storing, among other information, “equipment information.”  According to the specification, “FIG 3 is a diagram illustrating an example of equipment information” (¶ 0009) where FIG 3 depicts “equipment information” as “transformer number” and “smart meter number.”  Kitajima teaches “Transformer ID” which reads on “transformer number” and “Consumer ID” which reads on “smart meter number” in fig 6 thereby teaching “a correspondence between the measuring device and an instrument.”  Additionally the specification states that “A pole-mounted transformer is an example of an instrument connected to the first distribution line and connected to the second distribution line” (¶ 0027), and the “the first distribution line is a low-voltage distribution line, and the second distribution line is a high-voltage distribution line” (¶ 0027). Kitajima teaches a power distribution network where a “pole top transformer” is connected to the “high voltage side” (¶ 0023) represented by lines a, b, and c in fig 1.  Lines a, b, and c of fig 1 represent the “high voltage distribution line” which reads on “a second distribution line.”  Kitajima also teaches “the consumer (smart meter) is connected to the secondary side of the transformer and receives a contracted voltage” (¶ 0024) where “the consumer” represents a smart meter and the “contracted voltage” is the low voltage therefore the “pole top transformer” is connected on the “secondary side” to the “low voltage distribution line” which reads on “the first distribution line”); and 
	a phase group estimator to classify processing sections into phase groups based on the equipment information and the data, each of the processing sections being a section corresponding to the instrument, each of the phase groups being a group powered by a same phase of the second distribution line (The specification states “Each of the processing sections is a section corresponding to a transformer, or one of a plurality of divisions into which a section corresponding to a transformer is divided” (¶ 0007) and “the second distribution line is a high-voltage distribution line” (¶ 0027).  Kitajima, fig 1, fig 5, fig 6,¶ 0078-¶ 0082  Kitajima teaches classifying the phase as either “phase bc,” “phase ca,” or “phase ab” which reads on “phase groups,” where the “phase groups” are associated with a “pole top transformer” which reads on “the instrument.”  The “a-line,” “b-line,” and “c-line” represent the “second distribution line” as seen in fig 1.  Kitajima teaches “In an actual power distribution system, a transformer is normally limited to connection to a single phase” (¶ 0023) associated with “the second distribution line.”  Kitajima also teaches in S12 of fig 5 to “select power distribution sector and consumer corresponding to transformer ID.”  This “equipment information” (see above) is depicted in fig 6 and includes a “data availability flag” which indicates “the power consumption data of that consumer is usable” (¶ 0079) and is attained by a “smart meter” that is “connected through a network to the transformer connection phase determination device (10)” (¶ 0079) thereby teaching “classify processing sections into phase groups based on the equipment information and the data”), wherein
	the phase group estimator classifies the processing sections into the phase groups without using a voltage measurement in the second distribution line (Kitajima, ¶ 0035, Kitajima teaches “the transformer connection phase is determined by correlation analysis using current data rather than power data” (¶ 0035) thereby teaching   “phase group estimator classifies the processing sections into the phase groups without using a voltage measurement in the second distribution line”),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including the phase group estimator as taught by Kitajima in order to provide a system and method that would “improve the precision of determination of the transformer connection phase” “for plural consumers connected to the same transformer” (Kitajima, ¶ 0069).    
	Bell teaches:
	the data include an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device (Bell, fig 1, col 4 line 17-35, col 5 line 1-33, Bell teaches “power outage management module receives a power-down message from a smart grid device” (col 5 line 6-8), where “power down message” reads on “event notification,” and “smart grid device” reads on “measuring device” as the “one or more of the smart-grid devices 104a-104z include smart meters that record consumer electricity consumption, i.e., the consumption of electricity by one or more appliances in communication with the corresponding smart-grid device, e.g., the device 104a” (col 4 line 17-21).  The “power outage management module” determines if problem is due to a “power outage” which reads on “power failure”), 
	the phase group estimator classifies the processing sections into the phase groups based on information indicating a time of occurrence of the event (Bell, fig 1, col 5 line 1-33, Bell teaches “the power-outage-management module 102 may differentiate situations such as an overall outage, an outage in a specific neighborhood or a certain transformer, or an outage that affects only a certain residential customer” (col 5 line 15-19), therefore Bell teaches the “outage” which reads on “the event” may be associated with a “certain transformer.” Devices associated with the same transformer would have the same phase.  The “power-outage-management module may determine the scale of the power outage in real-time or near real-time” (col 5 line 12-14) which implies a time being associated with the “time of occurrence of the event”). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including an outage notification and time stamp as taught by Bell in order to provide a system to “advantageously increase the accuracy of service/power-outage information” (Bell col 6 line 12-13).  

Regarding claim 2 Sharma as modified teaches:
	phase group estimator divides the processing sections into processing groups including a plurality of the processing sections, and classifies the processing sections in each of the processing groups into the phase groups (Sharma, fig 1, ¶ 0055-¶ 0059, The specification teaches the “processing section is a section corresponding to a transformer” (¶ 0007) and that Sharma teaches, the “data concentrator may be located at a distribution transformer 60” (¶ 0057) therefore the data collected by the “data concentrator” is associated with a transformer and part of the “processing sections,” the “meters connected to each respective phase conductor may be grouped together to provide fifteen virtual meters” (¶ 0059) therefore “processing sections” are divided into “processing groups”).
	
Regarding claim 3 Sharma as modified teaches:
	the phase group estimator divides the processing sections into higher-level processing groups including each of which is a group including more processing sections than each of the processing groups, and uses a result of classification of each of the processing groups into the phase groups to classify the processing sections in each of the higher-level processing groups into the phase groups (Sharma, ¶ 0021, ¶ 0059, According to the specification a “processing section is a section corresponding to a transformer,” ( 0007), “For example, the pole-mounted transformers are grouped in the following manner:  the processing sections corresponding to pole-mounted transformers #12 to #5 are classified as the first processing group, the processing sections corresponding to pole-mounted transformers #5-#9 are classified as the second processing group, and the processing sections corresponding to pole-mounted transformers #9-#13 are classified the third processing group.  The processing sections corresponding to pole-mounted transformer #14 and subsequent pole-mounted transformers are similarly divided into processing groups” (¶ 0052), and “the phase group estimator 13 divides the processing sections into higher-level processing groups including more processing sections than the processing groups, and using the result of classification of each processing group into phase groups to Therefore, according to the specification a “high-level processing group” contains several processing sections (which are associated with a transformer) that are in the same phase.  Sharma teaches there are many transformers in a power distribution system and only three phases, meters are grouped according to which phase conductor they are connected, since there are three phases and many transformers it is logical that there would be more “processing groups” than “phase groups” a “virtual meter” is made up of the individual meters in the group, virtual meter information is “stored and output” and would be associated with a “higher level processing group” (¶ 0059)). 

Regarding claim 4 Sharma as modified teaches: 
  	the phase group estimator reflects, in a result of classification into the phase groups, connected phase information about the processing section that has a known connection to a phase (Sharma, ¶ 0059, According to the specification a “processing section” is associated with a transformer, and “higher-level processing groups” are made up of groups of transformers in the same phase group (see above).  Sharma teaches “This functional subsystem creates logical groups of meters based on the commonly connected meters” (¶ 0059) would have “a known connection to a phase” in common which would be “connected phase information” that would be used in the “classification into the phase groups”)   

Regarding claim 5 Sharma as modified teaches:  
	the data include the voltage measured by the measuring device (Sharma, ¶ 0023-¶ 0025, Sharma teaches a “target device 115 like a smart meter” (¶ 0025) where “smart meter” reads on “measuring device” and includes a voltage reading (¶ 0023)), and 
	the phase group estimator classifies the processing sections into the phase groups based on temporal voltage fluctuations (Sharma, ¶ 0042, Sharma teaches “PIM (phase identifier messages) may be transmitted and received within 15 degrees of the zero crossing (before or after), more preferably within 10 degrees of the zero crossing (before or after), still more preferably within 5 degrees of the zero crossing (before or after) and even more preferably concurrently with the zero crossing” (¶ 0042) therefore the “phase identifier” is based on “voltage fluctuations”).

Regarding claim 6 Sharma as modified does not teach: 
	when the equipment information is changed, the phase group estimator classifies the processing sections into the phase groups using the data obtained before the change in the equipment information and the data obtained after the change in the equipment information.
	Kitajima teaches:
	when the equipment information is changed, the phase group estimator classifies the processing sections into the phase groups using the data obtained before the change in the equipment information and the data obtained after the change in the equipment information (Kitajima, fig 6, ¶ 0069, ¶ 0073, Kitajima teaches “a non-volatile storage section (46) (¶ 0073) for storing, among other information, “equipment information” as defined by the specification (see claim 1 above). Kitajima also teaches determining the phase connection when there are “plural consumers connected to the same transformer” (¶ 0069) where the individual phase connections would be part of a “phase group” into which the consumers would be classified (see claim 1 above).  Kitajima depicts, in fig 6, the changing of the “Consumer ID” and the “Transformer ID” implying “equipment information is changed.”   “Plural consumers” would each have different “Consumer ID” and if not on the same transformer would have a different “Transformer ID” and the phase connection would be determined for each of the “plural consumers” therefore Kitajima teaches determining the “phase groups” based on “data obtained before the change in the equipment information and the data obtained after the change in the equipment information”).     
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including the phase group estimator as taught by Kitajima in order to provide a system and method that would “improve the precision of determination of the transformer connection phase” “for plural consumers connected to the same transformer” (Kitajima, ¶ 0069).    

Regarding claim 9 Sharma as modified does not teach:  
	comprising a position estimator to estimate a location of a disconnection based on the event notification for giving notice of the event that is the power failure or the voltage drop detected by the measuring device.  
	Bell teaches:
	comprising a position estimator to estimate a location of a disconnection based on the event notification for giving notice of the event that is the power failure or the voltage drop detected by the measuring device (Bell, col 5 line 1-33, Bell teaches “receives a power-down message from a smart grid device” (col 5 line 5-8) which implies that a “measuring device” has detected and reported a “power failure.”  Bell also teaches the “power outage management module may notify another utility system of the detected power outage” where “another utility system may notify a field-operations department to dispatch crews to the precise location of the problem” (col 5 line 19-25) thereby teaching “a position estimator to estimate a location of a disconnection based on the event notification for giving notice of the event that is the power failure”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including a disconnection position estimator as taught by Bell in order to provide a system to “advantageously increase the accuracy of service/power-outage information” (Bell col 6 line 12-13).

Regarding claim 10 Sharma as modified teaches: 
	the measuring device is a meter-reading device for automatic meter reading (Sharma, 
¶ 0025, Sharma teaches automated meter reading).  

Regarding claim 11 Sharma as modified teaches: 
	The phase group estimation device according to claim 1, wherein the instrument is a transformer that converts the voltage in the second distribution line to the voltage in the first distribution line (Sharma, ¶ 0020-¶ 0021, Sharma teaches different types of transformers including “pole top transformers” (¶ 0021) and that a transformer is used to convert the high voltage of a high voltage line to low voltage (¶ 0020)).  


Regarding independent claim 12 Sharma teaches: 
	A phase group estimation method (Sharma, abstract) comprising: 
	acquiring, by a data acquirer, data transmitted from a measuring device capable of measuring a voltage of a first distribution line (Sharma, fig 3, ¶ 0023, Sharma shows, in fig. 3, a system with controller and memory for acquiring data and a PLS (power line server) that is a computer system that would inherently include a processor and memory for acquiring and storing data.  The PLS interacts with “user devices” which reads on “measuring device” and includes a voltage reading (¶ 0023)); 
 	the voltage of the first distribution line is obtained by converting a voltage of the second distribution line that is a high-voltage distribution line by a pole-mounted transformer (Sharma, fig 1, ¶ 0020-¶ 0021, Sharma teaches different types of transformers including “pole top transformers” (¶ 0020).  Sharma also teaches “Transformers are used to convert between the respective voltage portions” and that the “Transformers have a primary side for connection to a first voltage (e.g., the MV section) and a secondary side for out-putting another (usually lower) voltage (e.g., the LV section)” (¶ 0020) where the “MV section” reads on the “second distribution line that is a high-voltage distribution line” and the “LV section” reads on “the first distribution line” and the “pole top convertor” converts the voltage of the “MV section” to the voltage of the “LV section”), and 
	Sharma does not teach:
	storing, by a storage, equipment information indicating a correspondence between the measuring device and an instrument connected to the first distribution line corresponding to the measuring device and connected to a second distribution line; and 

	the classifying of the processing sections into the phase groups is performed without using a voltage measurement in the second distribution line, 
	the data include an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device, 
	in the classifying, the processing sections are classified into the phase groups based on information indicating a time of occurrence of the event.  
	Kitajima teaches:
	storing, by a storage, equipment information indicating a correspondence between the measuring device and an instrument connected to the first distribution line corresponding to the measuring device and connected to a second distribution line (Kitajima, fig 1, fig 3, fig 4, fig 5, fig 6, ¶ 0023-¶ 0024, ¶ 0073-¶ 0074, ¶ 0081-¶ 0082, Kitajima in fig 4 depicts “a non-volatile storage section (46) (¶ 0073) for storing, among other information, “equipment information.”  According to the specification, “FIG 3 is a diagram illustrating an example of equipment information” (¶ 0009) where FIG 3 depicts “equipment information” as “transformer number” and “smart meter number.”  Kitajima teaches “Transformer ID” which reads on “transformer number” and “Consumer ID” which reads on “smart meter number” in fig 6 thereby teaching “a correspondence between the measuring device and an instrument.”  Additionally the specification states that “A pole-mounted transformer is an example of an instrument connected to the first distribution line and connected to the second distribution line” (¶ 0027), and the “the first (¶ 0027). Kitajima teaches a power distribution network where a “pole top transformer” is connected to the “high voltage side” (¶ 0023) represented by lines a, b, and c in fig 1.  Lines a, b, and c of fig 1 represent the “high voltage distribution line” which reads on “a second distribution line.”  Kitajima also teaches “the consumer (smart meter) is connected to the secondary side of the transformer and receives a contracted voltage” (¶ 0024) where “the consumer” represents a smart meter and the “contracted voltage” is the low voltage therefore the “pole top transformer” is connected on the “secondary side” to the “low voltage distribution line” which reads on “the first distribution line”); and 
	classifying, by a phase group estimator, processing sections into phase groups based on the equipment information and the data, each of the processing sections being a section corresponding to the instrument, each of the phase groups being a group powered by a same phase of the second distribution line (The specification states “Each of the processing sections is a section corresponding to a transformer, or one of a plurality of divisions into which a section corresponding to a transformer is divided” (¶ 0007) “the second distribution line is a high-voltage distribution line” (¶ 0027). Kitajima, fig 1, fig 5, fig 6,¶ 0078-¶ 0082  Kitajima teaches classifying the phase as either “phase bc,” “phase ca,” or “phase ab” which reads on “phase groups,” where the “phase groups” are associated with a “pole top transformer” which reads on “the instrument.”  The “a-line,” “b-line,” and “c-line” represent the “second distribution line” as seen in fig 1.  Kitajima teaches “In an actual power distribution system, a transformer is normally limited to connection to a single phase” (¶ 0023) associated with “the second distribution line.” Kitajima also teaches in S12 of fig 5 to “select power distribution sector and consumer corresponding to transformer ID.”  This “equipment information” (see above) is depicted in fig 6 and includes a “data availability flag” which indicates “the power consumption data of that consumer is usable” (¶ 0079) and is attained by a “smart meter” that is “connected through a network to the transformer connection phase determination device (10)” (¶ 0079) thereby teaching “classify processing sections into phase groups based on the equipment information and the data”), wherein
	the classifying of the processing sections into the phase groups is performed without using a voltage measurement in the second distribution line (Kitajima, ¶ 0035, Kitajima teaches “the transformer connection phase is determined by correlation analysis using current data rather than power data” (¶ 0035) thereby teaching   “phase group estimator classifies the processing sections into the phase groups without using a voltage measurement in the second distribution line”),
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including the phase group estimator as taught by Kitajima in order to provide a system and method that would “improve the precision of determination of the transformer connection phase” “for plural consumers connected to the same transformer” (Kitajima, ¶ 0069).     
	Bell teaches:
	the data include an event notification for giving notice of an event that is a power failure or a voltage drop detected by the measuring device (Bell, fig 1, col 4 line 17-35, col 5 line 1-33, Bell teaches “power outage management module receives a power-down message from a smart grid device” (col 5 line 6-8), where “power down message” reads on “event notification,” and “smart grid device” reads on “measuring device” as the “one or more of the smart-grid devices 104a-104z include smart meters that record consumer electricity consumption, i.e., the consumption of electricity by one or more appliances in communication with the corresponding smart-grid device, e.g., the device 104a” (col 4 line 17-21).  The “power outage management module” determines if problem is due to a “power outage” which reads on “power failure”), 
	in the classifying, the processing sections are classified into the phase groups based on information indicating a time of occurrence of the event (Bell, fig 1, col 5 line 1-33, Bell teaches “the power-outage-management module 102 may differentiate situations such as an overall outage, an outage in a specific neighborhood or a certain transformer, or an outage that affects only a certain residential customer” (col 5 line 15-19), therefore Bell teaches the “outage” which reads on “the event” may be associated with a “certain transformer.” Devices associated with the same transformer would have the same phase.  The “power-outage-management module may determine the scale of the power outage in real-time or near real-time” (col 5 line 12-14) which implies a time being associated with the “time of occurrence of the event”). 
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including an outage notification and time stamp as taught by Bell in order to provide a system to “advantageously increase the accuracy of service/power-outage information” (Bell col 6 line 12-13).  

Regarding claim 13 Sharma as modified teaches: 
	A non-transitory computer readable medium storing therein a phase group estimation program that causes a computer to execute the phase group estimation method (Sharma teaches computer readable medium for storing and executing computer program, (¶ 0017)).  

Regarding claim 18 Sharma as modified does not teach: 
	each of a plurality of the processing sections is a unit of section connected to the same phase.  
	Kitajima teaches:
	each of a plurality of the processing sections is a unit of section connected to the same phase (Kitajima, fig 1, According to the specification a “processing section is a section corresponding to a transformer” (¶ 0007) and “the area corresponding to a pole-mounted transformer is the smallest unit of section connected to the same phase” (¶ 0031).  Kitajima teaches classifying the phase as either “phase bc,” “phase ca,” or “phase ab” where each phase is associated with a “pole top transformer” (fig 1) where a “pole top transformer” is associated with a “processing section” and associated with “a unit section connected to the same phase” as all consumers connected to the same pole top transformer are connected to the same phase).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including the processing sections as taught by Kitajima in order to provide a system and method that would “improve the precision of determination of the transformer connection phase” “for plural consumers connected to the same transformer” (Kitajima, ¶ 0069).    

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 18 above and is therefore rejected on the same premise.  

Claims 7, 19, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (hereinafter Sharma) U.S. Pub. No. 2013/0110425 A1 in view of Kitajima et al., (hereinafter Kitajima), U.S. Pub. No. 2015/0134281 A1 in view of Bell et al. (hereinafter Bell), U.S. Pat. No. 8779927 B2 in further view of Taft, U.S. Pub. No. 2010/0152910 A1.

Regarding independent claim 7 Sharma teaches:
	A phase group estimation device (Sharma, abstract) comprising: 
	a data acquirer to acquire data transmitted from a measuring device capable of measuring a voltage of a first distribution line (Sharma, fig 3, ¶ 0023, Sharma shows, in fig. 3, a system with controller and memory for acquiring data and a PLS (power line server) that is a computer system that would inherently include a processor and memory for acquiring and storing data.  The PLS interacts with “user devices” which reads on “measuring device” and includes a voltage reading (¶ 0023)); 	 
	the data include the voltage measured by the measuring device (Sharma, ¶ 0023-¶ 0025, Sharma teaches a “target device 115 like a smart meter” (¶ 0025) where “smart meter” reads on “measuring device” and includes a voltage reading (¶ 0023)), 
	the voltage of the first distribution line is obtained by converting a voltage of the second distribution line that is a high-voltage distribution line by a pole-mounted transformer (Sharma, fig 1, ¶ 0020-¶ 0021, Sharma teaches different types of transformers including “pole top transformers” (¶ 0020).  Sharma also teaches “Transformers are used to convert between the respective voltage portions” and that the “Transformers have a primary side for connection to a first voltage (e.g., the MV section) and a secondary side for out-putting another (usually lower) voltage (e.g., the LV section)” (¶ 0020) where the “MV section” reads on the “second and the “LV section” reads on “the first distribution line” and the “pole top convertor” converts the voltage of the “MV section” to the voltage of the “LV section”), wherein 	
	the phase group estimator classifies the processing sections into the phase groups based on temporal voltage fluctuations (Sharma, ¶ 0042, Sharma teaches “PIM (phase identifier messages) may be transmitted and received within 15 degrees of the zero crossing (before or after), more preferably within 10 degrees of the zero crossing (before or after), still more preferably within 5 degrees of the zero crossing (before or after) and even more preferably concurrently with the zero crossing” (¶ 0042) therefore the “phase identifier” is based on “voltage fluctuations”), and 
	Sharma does not teach:
	a storage to store equipment information indicating a correspondence between the measuring device and an instrument connected to the first distribution line corresponding to the measuring device and connected to a second distribution line; and 
	a phase group estimator to classify processing sections into phase groups based on the equipment information and the data without using a voltage measurement in the second distribution line, each of the processing sections being a section corresponding to the instrument, each of the phase groups being a group powered by a same phase of the second distribution line, wherein 
	when a power failure is expected to happen within a certain area, the phase group estimator excludes the certain area from the classification into the phase groups for an [expected] period of the power failure. 
	Kitajima teaches:
Kitajima, fig 1, fig 3, fig 4, fig 5, fig 6, ¶ 0023-¶ 0024, ¶ 0073-¶ 0074, ¶ 0081-¶ 0082, Kitajima in fig 4 depicts “a non-volatile storage section (46) (¶ 0073) for storing, among other information, “equipment information.”  According to the specification, “FIG 3 is a diagram illustrating an example of equipment information” (¶ 0009) where FIG 3 depicts “equipment information” as “transformer number” and “smart meter number.”  Kitajima teaches “Transformer ID” which reads on “transformer number” and “Consumer ID” which reads on “smart meter number” in fig 6 thereby teaching “a correspondence between the measuring device and an instrument.”  Additionally the specification states that “A pole-mounted transformer is an example of an instrument connected to the first distribution line and connected to the second distribution line” (¶ 0027), and the “the first distribution line is a low-voltage distribution line, and the second distribution line is a high-voltage distribution line” (¶ 0027). Kitajima teaches a power distribution network where a “pole top transformer” is connected to the “high voltage side” (¶ 0023) represented by lines a, b, and c in fig 1.  Lines a, b, and c of fig 1 represent the “high voltage distribution line” which reads on “a second distribution line.”  Kitajima also teaches “the consumer (smart meter) is connected to the secondary side of the transformer and receives a contracted voltage” (¶ 0024) where “the consumer” represents a smart meter and the “contracted voltage” is the low voltage therefore the “pole top transformer” is connected on the “secondary side” to the “low voltage distribution line” which reads on “the first distribution line”); and 
	a phase group estimator to classify processing sections into phase groups based on the equipment information and the data without using a voltage measurement in the second (The specification states “Each of the processing sections is a section corresponding to a transformer, or one of a plurality of divisions into which a section corresponding to a transformer is divided” (¶ 0007) and “the second distribution line is a high-voltage distribution line”
 (¶ 0027). Kitajima, fig 1, fig 5, fig 6, ¶ 0035, ¶ 0078-¶ 0082  Kitajima teaches classifying the phase as either “phase bc,” “phase ca,” or “phase ab” which reads on “phase groups,” where the “phase groups” are associated with a “pole top transformer” which reads on “the instrument.”  The “a-line,” “b-line,” and “c-line” represent the “second distribution line” as seen in fig 1. Kitajima teaches “In an actual power distribution system, a transformer is normally limited to connection to a single phase” (¶ 0023) associated with “the second distribution line.” Kitajima also teaches in S12 of fig 5 to “select power distribution sector and consumer corresponding to transformer ID.”  This “equipment information” (see above) is depicted in fig 6 and includes a “data availability flag” which indicates “the power consumption data of that consumer is usable” (¶ 0079) and is attained by a “smart meter” that is “connected through a network to the transformer connection phase determination device (10)” (¶ 0079) thereby teaching “classify processing sections into phase groups based on the equipment information and the data.”  Additionally Kitajima teaches “the transformer connection phase is determined by correlation analysis using current data rather than power data” (¶ 0035) thereby teaching classifying into phase groups “without using a voltage measurement in the second distribution line”), wherein 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by 
	Bell teaches: 
	the phase group estimator excludes the certain area from the classification into the phase groups for an [expected] period of the power failure (Bell teaches “the smart-grid device may perform an operation to trigger session termination” when a “smart-grid device detects power outage” (col 8 line 56-57, 60) therefore a power outage causes normal operations to cease, which would include the “classification into the phase groups” (col 8 line 56-col 9 line 2).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including ceasing normal operations as taught by Bell in order to provide a system to “advantageously increase the accuracy of service/power-outage information” (Bell col 6 line 12-13).    
	Taft teaches:
	when a power failure is expected to happen within a certain area (Taft, ¶ 0142-¶ 0144, Taft teaches “the remote asset monitoring processes may use trend analysis in order to predict when the particular portion of the grid may fail” (¶ 0143), thereby teaching “when a power failure is expected to happen within a certain area.”  Taft also teaches “Suspension may be based on recognition that tampering, device failure, or some other undesired condition is present that may affect the particular smart meter” (¶ 0167) where “a power failure is expected” is implied by “some other undesired condition” as a “power failure” would be an “undesired condition.” “Suspension” is the suspension of “processing meter messages of the particular meter” 
(¶ 0168) thereby teaching that specific data is not transmitted during an expected “power failure”),  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including predicting a power failure as taught by Taft in order to provide system that focusses on “condition-based maintenance” that “the health of the power grid may be improved” (Taft ¶ 0139).   
 
Regarding claim 19:
	Claim 19 recites analogous limitations to claim 18 above and is therefore rejected on the same premise.  

Regarding claim 21 Sharma as modified does not teach: 
	the phase group estimator classifies the processing sections into the phase groups, each of the phase groups being a group powered by the same phase of the second distribution line, based on information on whether some of the plurality of the processing sections temporally change similarly which is obtained from the data.
	Kitajima teaches:
	the phase group estimator classifies the processing sections into the phase groups, each of the phase groups being a group powered by the same phase of the second distribution line, based on information on whether some of the plurality of the processing sections temporally change similarly which is obtained from the data (The specification states “the second distribution line is a high-voltage distribution line” (¶ 0027). Kitajima, fig 1, fig 6, ¶ 0023, ¶ 0069, ¶ 0073, The “a-line,” “b-line,” and “c-line” represent the “second distribution line” as seen in fig 1. Kitajima teaches “In an actual power distribution system, a transformer is normally limited to connection to a single phase” (¶ 0023) the single phase is associated with “the second distribution line” thereby teaching “each of the phase groups being a group powered by the same phase of the second distribution line.” According to the specification a “processing section is a section corresponding to a transformer” (¶ 0007) therefore if the transformer changes, e.g. a different transformer, “the processing sections temporally change.”)   
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including the phase group estimator as taught by Kitajima in order to provide a system and method that would “improve the precision of determination of the transformer connection phase” “for plural consumers connected to the same transformer” (Kitajima, ¶ 0069).    

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as modified as applied to claims 1 and 12 respectively above, and further in view of Taft, U.S. Pub. No. 2010/0152910 A1, in further view of Teranishi Yuta et al., (hereinafter Teranishi), JP2015161541A.

Regarding claim 14 Sharma as modified does not teach:
	the data acquirer acquires a result of measurement of voltage from the measuring device, and the phase group estimator estimates the phase groups using a combination of the measurement result of voltage and the event notification.
	Taft teaches: 
(Taft, Table 1, ¶ 0055, ¶ 0081, ¶ 0166-¶ 0168, Taft teaches that “operational data (137) may hold data measurements obtained from the sensors and devices attached to the grid components” (Table 1 Operational Data 137) where “meters” are considered part of the “grid devices” (¶ 0081).  Taft also teaches “Operational data may include …. voltage …” (¶ 0055).  Additionally Taft teaches “a ‘power outage notification (PON)’ message (2014) indicating that an outage may have occurred associated with the particular smart meter(163)” and “the message may be received from the particular smart meter (163)” (¶ 0166), where “message (2014) indicating that an outage may have occurred” reads on an “event notification.”   Therefore Taft teaches “the data acquirer acquires a result of measurement of voltage from the measuring device” where “the smart meter” is “the measuring device” and the smart meter data also includes “the event notification,”), and 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including data acquirer obtaining voltage and event notifications from the measuring device as taught by Taft in order to provide system that focusses on “condition-based maintenance” that “the health of the power grid may be improved” (Taft ¶ 0139).    
	Teranishi teaches:
	the phase group estimator estimates the phase groups using a combination of the measurement result of voltage and the event notification (Teranishi, 1st page, Teranishi teaches “a phase determination device” that “acquires measurement values of a smart meter via an automatic meter reading master station”(1st page 2nd paragraph) therefore teaching the “the phase group estimator estimates the phase groups using” data from the smart meter where Taft teaches the data from the smart meter includes “the measurement result of voltage and the event notification” (see above)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including the phase group estimator as taught by Teranishi in order to provide system to improve the determination accuracy of the connection phase of the transformer” (Teranishi, 1st page 2nd paragraph from bottom).    

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 14 above and is therefore rejected on the same premise.  

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma as modified as applied to claims 1 and 12 respectively above, and further in view of Taft, U.S. Pub. No. 2010/0152910 A1.  

Regarding claim 15 Sharma as modified does not teach: 
	the data acquirer acquires results of measurement of voltages from the measuring devices that belong to a same phase group and are located around the measuring device that transmits the event notification, to estimate a location where the event notification occurs.  
	Taft teaches:
	the data acquirer acquires results of measurement of voltages from the measuring devices that belong to a same phase group and are located around the measuring device that transmits the event notification, to estimate a location where the event notification occurs (Taft, ¶ 0162-
¶ 0166, Taft teaches “Based on the voltage check fails condition (2008), the outage intelligence application may determine that an outage associated with the particular smart meter (163) has occurred” (¶ 0162), and “The message may be received from the particular smart meter (163) or other devices upstream of the particular smart meter (163)” (¶ 0166) where “smart meter or other devices” reads on “measuring devices” and “upstream” implies devices associated with the same transformer therefore of the same “phase group.”  Additionally Taft teaches the “outage event message (2012) may be transmitted to the outage management system (155), which may allow the location of the sustained outage event to be determined” (¶ 0162) where the “outage event message” reads on “the event notification.”  Therefore Taft teaches estimating “a location where the event notification occurs” based on “the measuring device that transmits the event notification”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the phase detection system as disclosed by Sharma by including determining the location of an event notification as taught by Taft in order to provide system that focusses on “condition-based maintenance” that “the health of the power grid may be improved” (Taft ¶ 0139).    

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 15 above and is therefore rejected on the same premise.  

Response to Arguments
Applicant’s arguments (remarks) filed 08/18/2021 have been fully considered but they are not persuasive.

Regarding Claim Rejections – 35 U.S.C. § 112(b) page 10 of applicant’s remarks, based on applicant’s arguments and the changes made to claims 2, 3, 9, and 11 the 35 U.S.C. § 112 (b) rejections have been withdrawn.

Regarding Claim Rejections Under 35 U.S.C. 103 page 11-14 of applicant’s remarks.  Applicant’s arguments have been considered but are moot due to the new ground of rejections necessitated by the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Silverman, U.S. Pub. No. 2014/0297206 A1, teaches identifying anomalies within the local power system that could threaten reliable electric supply on the electric grid or pose a danger to people.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/D.R.K./Examiner, Art Unit 2865 

                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        11/17/2021